DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
Status of the Application
2.	Claims 1-9 are pending in this application (16/643,578) as Applicant has filed a Request for Reconsideration under 37 CFR 1.111 on 06/28/2021, following the Non-Final Rejection office action dated 03/29/2021.    
	Claims 1-9 have been amended.
	(Please see claims in pages 2-5 of Applicant Arguments/Remarks, filed on 06/28/2021)
	Applicant's submissions have been entered.  

Withdrawal of Claim Interpretation - 35 U.S.C. 112(f)
3.	Previous interpretation of Claims 1-8 under 35 USC 112(f) are hereby withdrawn as Applicant has amended the Claim(s) to resolve the 112(f) issue.  
(Please see pages 7-8 of Applicant Arguments/Remarks, filed on 06/28/2021)

Allowable Subject Matter
4.	After thorough search and examination of the present application and in light of the prior art made of record, Claims 1-9 are allowed.


Statement of Reasons for Allowance
5. 	The following is an examiner’s statement of reasons for allowance: 
The prior art made of record does not teach or fairly suggest the combination of elements, as recited by independent claims 1 and 9. Examiner finds Applicant’s arguments in this regard, as detailed in pages 8-15 of Applicant Arguments/Remarks filed on 06/28/2021, to be persuasive. Specifically, the prior art of record (Amano, in view of Berliner) does not teach or fairly suggest the claim 1 features: “operation as a call code generator configured to convert the call expression into a call instruction code calling the unit program using an identifier of the structure in place of the argument of the call expression; and operation as a setting code generator configured to generate a setting instruction code to, for each argument of the callable unit program;” and “in response to no association information corresponding to the name of the argument of the callable unit program being stored in the structure, set the value of the argument of the callable unit program to be a predetermined default value.” as argued by Applicant. These features together with other limitations of independent claim 1 are novel and non-obvious over the prior art of record.   As such, independent claim 1 is allowable.  Independent claim 9 is also allowable for similar reasons.
Dependent claims 2-8, which depend on independent claim 1, being definite, enabled by the specification, and further limiting to the independent claim, are also allowable. 


Conclusion
6.	Claims 1-9 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED N HUDA whose telephone number is (571)270-7171.  The examiner can normally be reached on Reg. Hrs M-F: 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 




/MOHAMMED N HUDA/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191